Citation Nr: 0726548	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-38 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia, 
left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia, 
right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease with reduced range of motion, right knee, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative joint 
disease with reduced range of motion, left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 through 
June 1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.


FINDINGS OF FACT

1.  The veteran's chondromalacia, left knee, is not 
manifested by moderate recurrent subluxation or lateral 
instability.

2.  The veteran's chondromalacia, right knee, is not 
manifested by moderate recurrent subluxation or lateral 
instability.

3.  The veteran's degenerative joint disease with reduced 
range of motion, right knee, is not manifested by limitation 
of flexion to 30 degrees, or limitation of extension to 15 
degrees.

4.  The veteran's degenerative joint disease with reduced 
range of motion, left knee, is not manifested by limitation 
of flexion to 30 degrees, or limitation of extension to 15 
degrees.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia, left knee, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2006).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia, right knee, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2006).

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease with reduced range of motion, 
right knee, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5260-5261 (2006).

4.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease with reduced range of motion, left 
knee, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5260-5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service 
connected right and left knee disabilities.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, a disability must be considered 
in the context of the whole recorded history.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 
7 Vet. App. 55 (1994).  

The Board notes that assignment of a particular diagnostic 
code is dependent on the facts of each particular case. See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion. 
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Disabilities of the knee and leg are generally rated under 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5256 through 5263.  

The veteran is service connected for chondromalacia for both 
the right and left knees.  He receives a 10 percent 
disability rating for each knee under 
38 C.F.R. § 4.71a, DC 5257, which is warranted with slight 
recurrent subluxation or lateral instability of the knee.  An 
increase to 20 percent requires medical evidence showing that 
the recurrent subluxation or lateral instability can be 
characterized as moderate; and, for 30 percent, the medical 
evidence must show that the recurrent subluxation or lateral 
instability can be characterized as severe.  38 C.F.R. 
§ 4.71a, 
Diagnostic Code (DC) 5757.

The veteran is also service connected for degenerative joint 
disease with reduced range of motion, and is receiving a 10 
percent disability rating for each knee under 38 C.F.R. 
§ 4.71a, DC 5260-5003.  DC 5003 instructs VA to rate 
degenerative arthritis established by x-ray findings on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved.  Under DC 5260, an 
increase to a 20 percent rating is warranted when flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
when flexion is limited to 15 degrees. Under DC 5261, an 
increase to a 20 percent rating is warranted when extension 
is limited to 15 degrees; a 30 percent rating is warranted 
when extension is limited to 20 degrees; a 40 percent rating 
when extension is limited to 30 degrees; and a 50 percent 
rating when extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5260-5261.

This claim was filed in February 2003.  The veteran was then 
afforded a VA examination in May 2003.  The veteran reported 
constant pain at that time, with occasional swelling.  He 
reported no episodes of dislocation or subluxation, but did 
report that he wore a brace, but was not wearing it on the 
date of examination.  Following physical examination, the VA 
examiner reported that the veteran had 0 degree of extension 
bilaterally, and 90 degrees of flexion bilaterally.  
Following repetitive motion, the veteran was able to achieve 
0 degrees of extension bilaterally, 80 degrees of flexion on 
the left, and 90 degrees of flexion on the right with pain at 
8/10on a 0 to 10 pain scale.  The diagnosis at that time was 
degenerative joint disease of the knees.  The Board notes 
that as of this May 2003 examination, an increased rating is 
not warranted under either of the rating codes for either 
knee, because there is no evidence of, or allegation of, 
moderate instability or subluxation; nor evidence of flexion 
in either leg limited to 30 degrees; nor evidence of 
extension in either leg limited to 15 degrees.

Following the VA examination, the veteran continued to 
receive private medical treatment for degenerative joint 
disease of both knees with chondromalacia of patella.  See 
treatment records from Dr. Shin.  The private treatment 
records are not specific enough for rating purposes; thus, a 
second VA examination was ordered in July 2005.  

The veteran again reported constant pain associated with his 
bilateral knee disability.  He denied instability at that 
time, but did report that his knees lock up occasionally.  
The veteran reported using a cane for the previous four 
years, but denied dislocation or subluxation.  The veteran 
reported that he has difficulty dressing himself due to an 
inability to bend his knees.  Physical examination revealed 
that the right knee's active range of motion was 0 to 70 
degrees with pain at 70 degrees, and passive range of motion 
is 0 to 90 degrees.  With repetitive motion, the veteran 
became unable to flex his right knee beyond 50 degrees.  The 
examiner reported that the veteran's right knee pain and lack 
of endurance have a major functional impact on the veteran.  
The left knee was reported as having active range of motion 
of 0 to 70 degrees, and passive range of motion of 0 to 100 
degrees with pain at 100.  Repetitive motion with pain 
limited flexion an additional 20 degrees.  The examiner 
observed that the veteran's gait was "slow and shuffling" 
with limited flexion.  There was no indication of varus or 
valgus instability in either knee.  Again, bilateral knee 
degenerative joint disease and patellofemoral chondromalacia 
was diagnosed.  The examiner opined that the veteran is 
"significantly limited in his physical activity as a result 
of the knee pain and degenerative arthritis.  See July 2005 
VA examination report.  

Nearly two years later, at his May 2007 Board hearing, the 
veteran again reported the current status of his knee 
disability.  His testimony was consistent with the 
symptomology described in the July 2005 VA examination 
report.  The veteran reported constant pain.  See hearing 
transcript at page 13.  He also reported not being able to 
fully straighten his leg and that he is often unstable.  See 
hearing transcript at page 10-11.  And, also consistent with 
the examination report, he stated that he needs assistance 
getting dressed.  See hearing transcript at page 4.  The 
veteran also confirmed that Dr. Shin is his only treating 
physician for his knee disability.  See hearing transcript at 
page 6-7.  

While there is no notation or diagnosis of subluxation or 
lateral instability, it is noted in the VA examination 
reports that the veteran has at times used a cane, thus 
suggesting some instability.  There is, however, no 
indication in the medical records that the veteran's knee 
instability is moderate or severe in either knee.  The 
symptoms are nearly the same for each knee.  As such, the 
medical evidence shows symptoms that most closely approximate 
the criteria for a 10 percent rating for the right knee and 
for the left knee under DC 5757 for the veteran's service-
connected chondromalacia.  

A separate 10 percent rating is also be assigned for each 
knee's arthritis which causes limitation of motion under 
Diagnostic Codes 5260.  The Court has emphasized that when 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements. See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995). The provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 must be considered when assigning an 
evaluation for degenerative or traumatic arthritis. 
VAOPGCPREC 9-98.

As stated above, at the time of the May 2003 examination, the 
veteran had 0 degree of extension bilaterally, and 90 degrees 
of flexion bilaterally.  Following repetitive motion, the 
veteran was able to achieve 0 degrees of extension 
bilaterally, 80 degrees of flexion on the left, and 90 
degrees of flexion on the right.  Neither limitation of 
flexion to 90 and 80, nor extension of 0 degree warrants a 
rating in excess of 10 percent under DC 5260-5261.  At the 
time of the July 2005 VA examination, flexion was limited to 
50 degrees bilaterally following repetitive motion, with 
extension to 0.  At no time was flexion shown to be limited 
to 30 degrees and extension to 15 degrees such that a 20 
percent rating would be warranted for either knee under 
either DC 5260 or 5261.  This includes consideration of the 
documented functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements. The Board has 
considered the veteran's claim for an increased rating for 
his knee disabilities under all appropriate diagnostic codes. 
Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2002). This has been 
accomplished in the present case. Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain. See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

The evidence does not show, and the veteran does not allege 
that there is ankylosis of the knee, cartilage that is 
dislocated with frequent episodes of "locking" pain and 
effusion into the joint, impairment of the tibia and/or 
fibula, or genu recurvatum, such that a rating is warranted 
under DC 5256, 5258, 5262, or 5263.  

In conclusion, the preponderance of the evidence does not 
warrant a rating in excess of 10 percent for either knee's 
chondromalacia under DC 5257, and does not warrant a rating 
in excess of 10 percent for either knee's degenerative joint 
disease under either DC 5260 or 5261.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claims for increased ratings for his 
right and left knee disabilities.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in June 2005 informing him of 
the evidence necessary to establish entitlement to an 
increased rating.  The veteran was notified of what was 
necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
The letter also asked the veteran to send VA any pertinent 
evidence he had regarding his claim.  In a March 2006 letter, 
the veteran was also informed of the type of evidence 
necessary to establish an effective date or a disability 
rating, as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, these letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2006).  Any defect 
with respect to the timing of the notice requirement was 
harmless error.  The veteran was furnished content-complying 
notice and proper subsequent VA process, thus curing any 
error in the timing.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded two VA examinations 
throughout the course of this appeal, and the reports are of 
record.  The veteran was also afforded a Board hearing in May 
2007 and the hearing transcript is of record.  The veteran 
has not notified VA of any additional available relevant 
records with regard to his claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to an increased rating for chondromalacia, left 
knee, is denied.

Entitlement to an increased rating for chondromalacia, right 
knee, is denied.

Entitlement to an increased rating for degenerative joint 
disease with reduced range of motion, right knee, is denied.

Entitlement to an increased rating for degenerative joint 
disease with reduced range of motion, left knee, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


